Exhibit 10.3



HARBREW IMPORTS LTD. CORP.
AGREEMENT TO CONVERT
7% CONVERTIBLE PROMISSORY NOTE




WHEREAS, Harbrew Imports Ltd. Corp. (the “Company”) offered for sale to
______________, the undersigned noteholder, (the “Holder”) a 7% Convertible
Promissory Note in the principal amount of $_______ dated __________ (the
“Note”) and (a) a five year warrant to purchase 100% of the shares issuable upon
conversion of the Note exercisable at a price of $1.00 per share (the “Class A
Warrant”); and (b) a five year warrant to purchase 100% of the shares issuable
upon conversion of the Note exercisable at a price of $1.50 per share (the
“Class B Warrant” and collectively with the Class A Warrant, the “Warrants”).


WHEREAS, as payment of interest on the Note, the Company issued additional 7%
Convertible Promissory Notes to the Holder in the amount of $____________ (the
“Additional Notes,” and together with the Note, the “Notes”).


WHEREAS, it is contemplated that on June __, 2009, Paw Spa, Inc. shall enter
into a Merger Agreement with the Company (the “Merger Agreement”).


WHEREAS, in connection with the Merger Agreement, the Company and the Holder
agree to convert the Notes into common stock of Paw Spa, Inc., par value
$0.0001, (the “Common Stock”) consistent with the terms of the Note and at a
rate of $0.50 per share of Common Stock, including any additional notes that
were issued as interest payments.


WHEREAS, in connection with the Merger Agreement, the Company and the Holder
agree to cancel the Warrants and convert it into a warrant issued by Paw Spa,
Inc. in substantially the same form as the Warrants.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto do hereby
agree as follows:
 
1.  
Conversion of Debenture.  The Holder hereby agrees to convert the full face
amount of the all of the Notes in the aggregate amount of $________ into shares
of Common Stock of Paw Spa at a conversion price of $0.50 per share and the
Company hereby agrees to convert the Notes into shares of Common Stock of Paw
Spa and issue ___________ shares of Common Stock of Paw Spa to the Holder.

 
2.  
Conversion of Warrants.  The Holder hereby agrees to cancel the Warrants in
exchange for two warrants in substantially the same form and issued by Paw Spa,
Inc. upon the closing of the Merger Agreement.

 
3.  
Delivery of Shares.  The Company shall deliver the full ________ shares of
Common Stock to the Holder within five (5) days following the closing date of
the Merger Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
4.  
The Holder hereby acknowledges that this Agreement to convert the Notes shall be
a full conversion of all amounts due under the Notes and after conversion said
Holder shall not own any Security of the Company other than the Common Stock of
Paw Spa, Inc.

 
5.  
Effective Date.  This Agreement shall become effective upon the closing of the
Merger Agreement.  In the event that the Merger Agreement does not close, then
this Agreement shall automatically terminate.

 
6.  
Headings.  The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

 
7.  
Severability.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 
8.  
Entire Agreement; Amendments.  This Agreement contains the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein, neither the Company’s nor the Holder
make any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.

 
9.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.

 


 
[REMAINDER OF PAGE LEFT BLANK]
 
 
2

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO CONVERSION NOTICE]
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to Convert
the Notes as of the day and year first above written.
 


 
COMPANY: HARBREW IMPORTS LTD. CORP.
 


By:  ______________________
Name: Rich Decicco
Title:    President and Chief Executive Officer














NOTEHOLDER
 
_____________________
 
Trustee:
Amount of Notes:
 
__$______________
Number of Shares Convertible
 
__________ shares _________



 
3
